DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berthet (US Patent Application Publication 20080057782 A1).
As per claim 1, Berthet teaches a coaxial connector (1 and 2), comprising: a fixing module 1 connected to a first panel 4; and a contact module 2 coupled to a second panel 3 facing the first panel 4, wherein the contact module 2 is configured to slidably move with respect to the fixing module 1 between the first panel 4 and the second panel 3; wherein the fixing module 1 comprises: a cylinder-shaped fixing body (6 and 12) with a first hollow space (along 6 and 12) therein; a fixing pin 9 which penetrates the first hollow space (along 6 and 12) and is provided so that one end thereof contacts a contact pin 14 of the contact module 2; and a fixing insulator 11 disposed in the first hollow space (along 6 and 12) between the fixing body (6 and 12) and the fixing pin 9 to partition the fixing body (6 and 12) from the fixing pin 9.
As per claim 2, Berthet teaches a coaxial connector (1 and 2), wherein the fixing body (6 and 12) includes a delivery portion 6 on which the fixing pin 9 and the fixing insulator 11 are disposed, and a support portion 12 which extends from the delivery portion 6 toward the contact module 2.
As per claim 3, Berthet teaches a coaxial connector (1 and 2), wherein the fixing body (6 and 12) and the fixing pin 9 are made of conductive materials (along 9), respectively.
As per claim 4, Berthet teaches a coaxial connector (1 and 2), wherein the contact module 2 comprises: a contact body (top portion of 2) which is made of a conductive material (along 9), and has a second hollow space (along top portion of 2) formed therein; and a contact insulator 16 which is disposed in the second hollow space (along top portion of 2) of the contact body (top portion of 2) to insulate the contact pin 14 and the contact body (top portion of 2) by partitioning the contact pin 14 and the contact body (top portion of 2), wherein the contact pin 14 is made of a conductive material (along 9), and disposed to penetrate the second hollow space (along top portion of 2) of the contact body (top portion of 2).
As per claim 5, Berthet teaches a coaxial connector (1 and 2), further comprising: an elastic member 17 which has one end supported by the fixing module 1 and has another end supporting an end surface (along 2) of a rim (of 2) of the contact module 2 to elastically support the contact module 2 outward from the fixing module 1.
As per claim 6, Berthet teaches a coaxial connector (1 and 2), wherein the fixing body (6 and 12) has two different outer diameters, and two different inner diameters (see in figure 1).
As per claim 7, Berthet teaches a coaxial connector (1 and 2), wherein the fixing pin 9 comprises a contact accommodating groove portion 10 in which a part of the contact pin 14 is accommodated to be always contacted when the contact module 2 moves.
As per claim 8, Berthet teaches a coaxial connector (1 and 2), wherein the contact accommodating groove portion 10 comprises a plurality of elastic cutout portions (along 10, see paragraph [0024]) which are cut in a moving direction (along 2) of the contact module 2, and are spaced at a predetermined distance (along 2) in a circumferential direction (along 2).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831